Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 (EP ‘821) in view of JPH0722382 (JP ‘382) in further view of KR1020050099051 (KR ‘051).
With respect to claim 1, EP ‘821 shows a refrigerator comprising: a main body (Fig.1) having a storage chamber; and a door (14)  to open and close the storage chamber, the door including: a door body (14 and 16) including: an upper door cap (16) including a cap hole (at 19, Fig.2), an opening (front opening of 17, Fig.2) at a front portion of the upper door cap, and an open portion (top portion of 17) on an upper side of the upper door cap, a cover (14) forming a front surface of the door body, a door panel (15) detachably mountable on the door body, the door panel including: a panel body, and a fixer (23) on a rear surface of the panel body, and including a protrusion (24) having a fixing hole (25), a fastening member (21), and a cap cover (48), wherein the door body, the door panel, the fastening member and the cap cover are configured so that, the door panel (15) is positionable so that the rear surface of the panel body faces the cover (14) and the protrusion (24) protrudes rearward into the opening and is accommodated in the upper door cap (Fig.3) with the fixing hole and the cap hole vertically aligned with each other (Fig.3), the fastening member (21) is accommodatable in the upper door cap through the open portion so as to extend into the fixing hole and into the cap hole, with the fastening member (21) accommodated in the upper door cap through the open portion and extending into the fixing hole and the cap hole, the cap cover (48) is mountable on the upper door cap so as to cover the open portion, to thereby mount the door panel on the door body. With respect to claim 1, EP ‘821 doesn’t explicitly disclose a lower end of the fastening member passable through the open portion from above the open portion and then into the fixing hole so that the fastening member is accommodated into the upper door cap extending into the fixing hole and the cap hole.
 JP ‘382 shows a protrusion (9, Fig.2) on the rear surface of the door panel (7), the protrusion having a fixing hole (hole at 13, Fig.2), the door cap (1, section 0007 of translation) having a cap hole (12) and an open portion (groove 2, see translation section 0004), a lower end of the fastening member (13) passable through the open portion (2) from above the open portion and then into the fixing hole (hole at 13, Fig.2) so that the fastening member (13) is accommodated into the upper door cap (1) extending into the fixing hole and the cap hole (12, Fig.2). It would have been obvious to one having ordinary skill in the art to modify the connection of EP ‘821, such that the lower end of the fastening member is passable through the open portion from above then into the fixing hole and the cap hole, such as shown by JP ‘382, in order to provide a more simple fastening arrangement to further quickly install the door panel on the door body and furthermore it has been held that a mere rearrangement of parts of an invention involved only routine skill in the art. Alternatively, it would have been obvious to one having ordinary skill in the art to include a second fastener having a lower end that is passable through the open portion from above the open portion then into the fixing hole and the cap hole, such as shown by JP ‘382, in order to further efficiently secure the protrusion of the door panel to the upper door cap and thus efficiently secure the door panel to the door body.  
With respect to claim 1, modified EP ‘821 doesn’t show a chassis forming opposite side surfaces of the door body.
KR ‘051 shows a chassis (340, 350, Fig.2) forming opposite side surfaces of the door body (at 321). It would have been obvious to one having ordinary skill in the art to include chassis forming opposite side surfaces of the door body, such as shown by KR ‘051, in order to provide an aesthetically pleasing appearance to the outer appearance of the door.
With respect to claim 3, the combination (JP ‘382) shows wherein the fastening member, the fixing hole, and the cap hole are configured so that, when the fastening member (13) passes into the fixing hole, the fastening member (13) becomes screwed to the fixing hole (Fig.2)
With respect to claim 5, the combination shows (KR ‘051) wherein, when the door panel (330) is mounted on the door body, a portion of the chassis (340, 350) protrudes forward further than the cover (322) to cover at least a portion of opposite side surfaces of the panel body (door panel 330 inserted within 343, 352 of the chassis).  
With respect to claim 8, the combination shows (EP ‘821) wherein while the door panel is separated from the door body (Fig.2), the opening (17) is exposed when viewed from in front of the refrigerator (Fig.2).  
With respect to claim 9, the combination shows (EP ‘821) wherein the protrusion includes a first protrusion (24) and a second protrusion (other 24) spaced apart from each other along an upper side edge portion of the door panel, the fixing hole includes a first fixing hole (25) formed through the first protrusion and a second fixing hole (other 25) formed through the second protrusion, 32the cap hole includes a first cap hole and a second cap hole (Fig.2), the opening (17) includes a first opening and a second opening (Fig.2), the fastening member includes a first fastening member (21) and a second fastening member (other 21, Fig.2), and when the door panel is mounted on the door body, the first protrusion is inserted into the first opening so that the first fixing hole and the first cap hole are vertically aligned with each other (Fig.3), the first fastening member is fastened to the first fixing hole and the first cap hole, the second protrusion (other 24) is inserted into the second opening (other 17) so that the second fixing hole (other 25) and the second cap hole (other 19) are vertically aligned with each other, and the second fastening member (other 21) is fastened to the second fixing hole and the second cap hole.  
With respect to claim 11, the combination doesn’t show the door panel is made out of glass. KR ‘051 teaches the door panel (330) is made out of glass (see pg.8 of translation provided by applicant). It would be obvious to make the door panel out of glass, such as taught by KR ‘051, in order to provide an aesthetically pleasing appearance to the outer surface of the door.
3.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 (EP ‘821) and JPH0722382 (JP ‘382) in view of KR1020050099051 (KR ‘051) in further view of US 2017/0082349 A1 (JUNG).
	With respect to claim 2, the combination doesn’t show a portion of the upper door cap protrudes forward than the opening to cover panel body. JUNG shows wherein, when the door panel (3) is mounted on the door body, a portion (51, Fig.6) of the upper door cap (5, Fig.5) protrudes forward further than the opening to cover at least a portion (45, Fig.6) of an upper surface of the panel body (3, Fig.6).  It would have been obvious to one having ordinary skill in the art to modify the upper door cap such that it has a portion protruding forward than the opening to cover a portion of the panel body as taught by JUNG, in order to provide a uniform look to the outer appearance of the door and cover and protect the edges of the panel body.
	With respect to claim 4, the combination shows  (EP ‘821) a portion of the cap cover (48) forms a part of an upper surface of the door but doesn’t show a protruding portion of the cap cover supported by the upper door cap. JUNG shows wherein while the cap cover (5, Fig.5) is mounted on the upper 31door cap (7), a protruding portion (501) of the cap cover is supported by the upper door cap (7).  It would be obvious to one having ordinary skill in the art to include a protruding portion to the cap of modified EP ‘821 such that it is supported by the upper door cap, as taught by JUNG, in order to fix the cap cover to the upper door cap to prevent unwanted movement of the cap cover.  
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 (EP ‘821) and JPH0722382 (JP ‘382) in view of KR1020050099051 (KR ‘051) in further view of US Patent 5,358,326 (Cherry).
With respect to claim 6, the combination doesn’t show an insulating material inside the door. Cherry shows  the door includes an insulating material (at 25, Fig.3) inside the door, and when the door panel (64, Fig.3) is mounted on the door body, a front surface of the cover (20) is spaced apart from the panel body (64), and a rear surface of the cover (20) is in contact with the insulating material (25).  It would have been obvious to one having ordinary skill in the art to space apart the front surface of the cover of modified EP ‘821 from the panel body, such as shown by Cherry, in order to prevent scratching/damage of the door panel when mounted to the door body. 
5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 (EP ‘821) and JPH0722382 (JP ‘382) in view of KR1020050099051 (KR ‘051) in further view of JP2014231974 (JP ‘974).
	With respect to claim 10, the combination doesn’t show a lower door cap and the door panel protruding forward than the lower door cap. JP ‘974 shows wherein the door body includes a lower door cap (62, Fig.2) coupled to a lower portion of the chassis, and the door panel, while mounted on the door body, protrudes forward further than the lower door cap (the lower door cap 62 is coupled to the back surface of the door panel with an adhesive thus the door panel would protrude forward than the lower door cap).  It would have been obvious to one having ordinary skill in the art to include a lower door cap to the door of EP ‘821 in view of KR ‘051, such as taught by JP ‘974, in order to support the bottom of the chassis on the left and right side of the door and the door body as well as provide a uniform look to the outer edges of the door.
6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP0647821 (EP ‘821) and JPH0722382 (JP ‘382) in view of KR1020050099051 (KR ‘051) in further view of EP2843329 A2 (EP ‘329).
	With respect to claim 12, the combination (KR ‘051) shows the chassis includes left and right edge accommodating portions (342 and 352) to accommodate the left and right edge portions of the door panel but doesn’t show the left and right edge portions of the door panel are bent metal. EP ‘329 shows left and right edge portions of the door panel (21) are bent metal (Fig.3). It would have been obvious to one having ordinary skill in the art to modify the door panel such that it has bent left and right edge portions, such as shown by EP ‘329, in order to protect the user when mounting the panel to the door body by having bent edges rather than sharp edges to hold on to and provide a uniform appearance to the sides of the door.
	
Allowable Subject Matter
7.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claim 13 is allowed.
Response to Arguments
9.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637